                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


Jahleel DeBose,                            )       CASE NO. 1:19 CV 2041
                                           )
              Plaintiff,                   )       JUDGE PAMELA A. BARKER
                                           )
       v.                                  )
                                           )       Memorandum of Opinion and Order
Armond Budish, et al.,                     )
                                           )
              Defendants.                  )

      INTRODUCTION

      Pro se Plaintiff Jahleel DeBose filed this action under 42 U.S.C. § 1983 against

Cuyahoga County Executive Armond Budish, former Cuyahoga County Jail Warden Eric Ivey

and Cuyahoga County Chief Deputy Gregor Huth. In the Complaint, Plaintiff complains

generally about conditions in the Cuyahoga County Jail. He seeks monetary damages and

injunctive relief.

      BACKGROUND

      Plaintiff states he entered the Cuyahoga County Jail on February 16, 2018. He states

during his time at the jail, he experienced overcrowding, mold in the showers, unsanitary food

trays, red zone lock-downs for days at a time, and corrections officers assigned to monitor

four pods at one time. He states the lock-downs are difficult for him as he experiences

depression and post traumatic stress disorder.

      STANDARD OF REVIEW

      Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to
dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a claim upon

which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of

Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an arguable basis in law or fact

when it is premised on an indisputably meritless legal theory or when the factual contentions

are clearly baseless. Neitzke, 490 U.S. at 327.

     A cause of action fails to state a claim upon which relief may be granted when it lacks

“plausibility in the Complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A

pleading must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual allegations in

the pleading must be sufficient to raise the right to relief above the speculative level on the

assumption that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555.

The Plaintiff is not required to include detailed factual allegations, but must provide more than

“an unadorned, the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

pleading that offers legal conclusions or a simple recitation of the elements of a cause of

action will not meet this pleading standard. Id. In reviewing a Complaint, the Court must

construe the pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter

Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).

     DISCUSSION

     Plaintiff challenges the conditions of his confinement in the jail. “The Eighth Amendment

prohibition on cruel and unusual punishment protects prisoners from the ‘unnecessary and

wanton infliction of pain.’” Baker v. Goodrich,649 F.3d 428, 434 (6th Cir. 2011) (quoting

Whitley v. Albers, 475 U.S. 312, 319 (1986)). Pretrial detainee claims, though they fall under
                                             2
the Due Process Clause of the Fourteenth Amendment rather than the Eighth Amendment, City

of Revere v. Mass. Gen. Hosp.,463 U.S. 239, 244 (1983), are analyzed under the same rubric as

Eighth Amendment claims brought by prisoners. See Roberts v. City of Troy, 773 F.2d 720, 723

(6th Cir.1985) (citing Bell v. Wolfish, 441 U.S. 520, 545 (1979)).

     The Supreme Court in Wilson v. Seiter, 501 U.S. 294, 298 (1991), set forth a framework

for courts to use when deciding whether certain conditions of confinement constitute cruel and

unusual punishment prohibited by the Eighth Amendment. Plaintiff must first plead facts

which, if true, establish that a sufficiently serious deprivation has occurred. Id. Seriousness is

measured in response to “contemporary standards of decency.” Hudson v. McMillian, 503

U.S. 1, 8 (1992). Routine discomforts of prison life do not suffice. Id. Only deliberate

indifference to serious medical needs or extreme deprivations regarding the conditions of

confinement will implicate the protections of the Eighth Amendment. Id. at 9. Plaintiff must

also establish a subjective element showing the prison officials acted with a sufficiently

culpable state of mind. Id. Deliberate indifference is characterized by obduracy or

wantonness, not inadvertence or good faith error. Whitley, 475 U.S. at 319. Liability cannot

be predicated solely on negligence. Id. A prison official violates the Eighth Amendment only

when both the objective and subjective requirements are met. Farmer v. Brennan, 511 U.S.

825, 834 (1994).

     In this case, Plaintiff fails to establish the subjective element of his claims. Deliberate

indifference “entails something more than mere negligence.” Farmer, 511 U.S. at 835. An

official acts with deliberate indifference when “he acts with criminal recklessness,” a state of

mind that requires that the official act with conscious disregard of a substantial risk of serious

harm. Id. at 837. This standard is met if “the official knows of and disregards an excessive
                                               3
risk to inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also draw

the inference.” Id. Plaintiff does not allege facts reasonably suggesting that the County

Executive, the former Warden, or the Chief Deputy were personally aware of Plaintiff’s

situation, that they drew the inference that his health may have been at risk, and disregarded

that risk in their actions. He fails to state a claim for relief against them under the Eighth or

Fourteenth Amendments.

     CONCLUSION

     Accordingly, this action is dismissed pursuant to 28 U.S.C. §1915(e). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be

taken in good faith.

     IT IS SO ORDERED.



                                                     S/Pamela A. Barker
                                                     PAMELA A. BARKER
Date: October 25, 2019                               U. S. DISTRICT JUDGE




                                                4
